DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 5 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specific function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., (US PUB 2019/0342739 hereinafter Shah).

As to claim 1, Shah teaches a task management device comprising:
an acquisition unit configured to acquire vehicle information from a vehicle (“…transmitting a current location of the vehicle 102 to the cloud server 106…” para. 0028); 
a task management unit (“task manager 266 of figure 2 and para. 0043, 0077 - 0080) configured to generate instruction information for setting priorities of a plurality of tasks (“…the task manager 266 may be configured to tailor tasks based on priority. In particular, the task manager 266 may be configured to determine that some tasks have a higher priority than other tasks, such as based on a priority-related type associated with each task…” para. 0079 - 0080) executed by an in-vehicle multimedia device (“…The vehicle computing platform 112 may be configured to provide entertainment and informational services to a user, such as via a GUI shown on a display 130 embedded in the vehicle 102 and driven by the vehicle computing platform 112. For example, the vehicle computing platform 112 may be configured to provide in-vehicle services such as navigation, radio, playing music from a connected mobile device 104, hands free mobile device 104 calling, voice command recognition, and interacting with remote applications executing on the mobile device 104, the cloud server 106, or the mobile server 108.” para. 0024) based on the vehicle information (“…the task manager 266 may be configured to tailor task data 254 for each vehicle 102 based on the geofenced area data 260 received from the respective vehicle 102…” para. 0077); and 
a communication unit configured to transmit the generated instruction information to the multimedia device (“…The geofenced application executing on the server may be configured to periodically update and transmit tasks to the vehicle-hosted UI, with which a user may interact to view information about available tasks and volunteer” para. 0014) and (“…the cloud server 106, at the direction of the geofenced application 250, may transmit a UI update to the vehicle 102A…” para. 0082).  

As to claim 2, Shah teaches the task management device according to claim 1, wherein the task management unit is configured to derive priorities of a plurality of tasks based on the vehicle information (“…the task manager 266 may be configured to tailor task data 254 for each vehicle 102 based on the geofenced area data 260 received from the respective vehicle 102…” para. 0077), and to generate the instruction information based on the derived priorities of the tasks (“…the task manager 266 may be configured to tailor tasks based on priority. In particular, the task manager 266 may be configured to determine that some tasks have a higher priority than other tasks, such as based on a priority-related type associated with each task…” para. 0079 - 0080).  

As to claim 3, Shah teaches the task management device according to claim 1, wherein the acquisition unit is configured to acquire location information of the vehicle as the vehicle information (“…transmitting a current location of the vehicle 102 to the cloud server 106…” para. 0028), and the task management unit is configured to generate the instruction information based on the location information (“…The task manager 266 may further be configured to identify that the attribute values indicated in the received geofenced area data 260 for the "accident" subconcept are associated within the ontology data 272 with a solution of providing a vehicle 102 that is within a predetermined distance of the location of the vehicle…” para. 0047).  

As to claim 5, this is a method claim of claim 1.  See rejection for claim 1 above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., (US PUB 2019/0342739 hereinafter Shah) and further in view of Zafiroglu et al., (US PUB 2014/0096234 hereinafter Zafiroglu).

As to claim 4, Shah teaches the task management device according to claim 1, Shah does not but Zafiroglu teaches wherein the acquisition unit is configured to acquire a usage history of a media function of the multimedia device as the vehicle information (“…the mobile device or in-vehicle computation system of the entrusting individual 110 may analyze historical data associated with a particular authorized individual 130…” para. 0038), and the task management unit is configured to generate the instruction information based on the usage history of the media function (“…For example, if it is determined that for a particular task a particular authorized individual 130 selected over several times in the past, the mobile 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Shah by adopt the teaching of Zafiroglu because Zafiroglu’s historical information would help to quickly make further decision for the vehicle (para. 0038).

Conclusion

The prior art made of record but not relied upon is request is considered to be pertinent to applicant’s disclosure.
Jayanthi, (US PUB 2016/0371895), discloses a vehicle installed mobile device and server for GPS services and task assignments (title, abstract, and figures 1 – 4).
ISHIGOOKA, (US PUB 2019/0232891), discloses a vehicle control device (title, abstract, and figures 1 – 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194